Exhibit 10-9

 

BB&T

ADDENDUM TO NOTE MODIFICATION AGREEMENT

Account No. 9660933082

THIS ADDENDUM TO NOTE MODIFICATION AGREEMENT (“Addendum”) is hereby made a part
of the Note Modification Agreement dated December 6 , 2019, from The Goldfield
Corporation (“Borrower”) payable to the order of BRANCH BANKING AND TRUST
COMPANY (“Bank”) in the principal amount of $23,000,000.00 (including all
renewals, extensions, modifications and substitutions thereof, the “Note”).

1.APPLICATION OF INTEREST RATE.

1.1Interest Rate.  Interest shall accrue at the rate of interest per annum equal
to the sum obtained (rounded upwards, if necessary, to the next higher 1/100th
of 1.0%) by adding (i) LIBOR plus (ii) one and 80/100 percent (1.80%) per annum
(the “Margin”), which shall be adjusted monthly on the first day of each
Interest Period (the “Adjusted LIBOR Rate”).  The Adjusted LIBOR Rate shall
apply to the entire principal balance outstanding for any Interest Period.  The
Adjusted LIBOR Rate shall be adjusted for any change in the Reserve Percentage
so that Bank shall receive the same yield.

1.2Minimum and Maximum Interest Rate.  The Adjusted LIBOR Rate will in no
instance exceed the maximum rate permitted by applicable law and the Adjusted
LIBOR Rate will not decrease below a fixed minimum rate of 0%.  

2.EFFECT OF BENCHMARK TRANSITION EVENT.

2.1Benchmark Replacement.  Notwithstanding anything to the contrary in the Note
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, Bank may amend the Note to
replace LIBOR with a Benchmark Replacement.  Any such amendment will become
effective at 5:00 p.m. on the fifth (5th) Business Day after Bank has provided
notice in accordance with Section 2.3 to Borrower without any further action or
consent of Borrower.  No replacement of LIBOR with a Benchmark Replacement
pursuant to this Section 2 will occur prior to the applicable Benchmark
Transition Start Date.  The Margin and minimum and maximum rates, if any, set
forth in Section 1 shall continue to apply following the implementation of a
Benchmark Replacement.

2.2Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, Bank will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary in the Note or in any other Loan Document, any
amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of Borrower.

2.3Notices; Standards for Decisions and Determinations.  Bank will promptly
notify Borrower of (i) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date
and Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effective date of any Benchmark Replacement Conforming
Changes, and (iv) the commencement or conclusion of any Benchmark Unavailability
Period.  Any determination, decision or election that may be made by Bank
pursuant to this Section 2, including any determination with respect to a tenor,
rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in Bank’s
sole discretion and without consent of Borrower.

2.4Benchmark Unavailability Period.  Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the obligation of Bank to
make any advance or convert any loan based upon LIBOR shall cease, and Borrower
may revoke any request for such an advance or request for conversion to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, Borrower will be deemed to have converted any such request into a request
for an advance at or conversion to the Standard Rate and the outstanding balance
shall accrue interest at the Standard Rate.   In the event that the Bank shall
determine, which determination shall be final, conclusive and binding, that any
Benchmark Replacement established pursuant to this Section 2 should thereafter
become unavailable or an adequate and fair means does not exist for ascertaining
the Benchmark Replacement, then Bank shall give notice to Borrower and until
such time as the Benchmark Replacement becomes available or the parties have
agreed to a new Benchmark Replacement, the Standard Rate shall apply to the Note
and any request for an advance shall be deemed a request for an advance at the
Standard Rate and the outstanding balance shall accrue interest at the Standard
Rate.  

3.DEFINITIONS.  Any term not defined in this Addendum shall have the meaning set
forth in the Note.

3.1“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate,
which rate may be a weighted average of rates over a particular time period, may
include Term SOFR, or be such other rate selected by Bank giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body, or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to LIBOR for U.S. dollar-denominated syndicated or
bilateral credit facilities, and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Addendum.

3.2“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Bank giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of LIBOR with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body, (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for similar U.S. dollar-denominated syndicated or bilateral credit facilities at
such time, and/or (iii)  prevailing liquidity or credit spreads at the time the
Benchmark Replacement Adjustment is calculated.

 

--------------------------------------------------------------------------------

 

3.3“Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Standard Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest including, but not limited to, reset dates, compounding dates,
payment/settlement dates, and other administrative matters) that Bank decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Bank in a manner
substantially consistent with market practice (or, if Bank decides that adoption
of any portion of such market practice is not administratively feasible or if
Bank determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as Bank decides is
reasonably necessary in connection with the administration of this Addendum).

3.4“Benchmark Replacement Date” means the earliest to occur of the following
events with respect to LIBOR:

(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR;

(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein; or

(c)in the case of clause (d) of the definition of “Benchmark Transition Event,”
the date of Bank’s notice thereof.

3.5“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR;

(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative; or

(d)in Bank’s sole reasonable discretion, LIBOR  is no longer available or
commercially viable.

3.6“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Bank by notice to
Borrower.

3.7“Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2 and (y)
ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.

3.8“Business Day” means a day other than a Saturday, Sunday, legal holiday or
any other day when Bank is authorized or required by applicable law to be
closed.

3.9“Early Opt-in Election” means the occurrence of:

(a)a determination by Bank that at least 5 currently outstanding U.S.
dollar-denominated syndicated or bilateral credit facilities at such time
contain (as a result of amendment or as originally executed) as a benchmark
interest rate, in lieu of LIBOR, a new benchmark interest rate to replace LIBOR,
and

(b)the election by Bank to declare that an Early Opt-in Election has occurred
and the provision by Bank of notice of such election to Borrower.

3.10“Federal Reserve Bank of New York’s Website” means the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.

3.11“Interest Period” means the period commencing on the date of the Note and
ending on the day that is immediately prior to the numerically corresponding day
of each subsequent month, quarter or such other period for interest rate
adjustments as set forth in Section 1.1 hereof; provided that: (a) any Interest
Period which would otherwise end on a day which is not a Business Day shall be
extended to the next succeeding Business Day; and  (b) any Interest Period which
begins on a day for which there is no numerically corresponding day in a
subsequent period, shall end on the last Business Day of each subsequent period.

3.12“LIBOR” means the average rate quoted by Bloomberg Finance L.P., or any
quoting service or commonly available source utilized by Bank, on the
determination date for deposits in U. S. Dollars offered in the London interbank
market for one month determined at approximately 11:00 am London time two (2)
Business Days prior to the commencement of the applicable Interest Period;
provided that if said rate as provided above would be less than zero percent
(0%), then LIBOR shall be deemed to be zero percent (0%).

2

--------------------------------------------------------------------------------

 

3.13“Loan Documents” means the Note, any loan agreement including any schedule
attached thereto, deed of trust, mortgage, security deed, assignment of leases
and rents, guaranty agreement, security agreement, financing statements, and all
other documents, certificates, and instruments executed in connection therewith,
and all renewals, extensions, modifications, substitutions, and restatements
thereof and therefor.

3.14“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

3.15“Reserve Percentage” means the maximum aggregate rate at which reserves
(including, without limitation, any marginal supplemental or emergency reserves)
are required to be maintained under Regulation D by member banks of the Federal
Reserve System with respect to dollar funding in the London interbank
market.  Without limiting the effect of the foregoing, the Reserve Percentage
shall reflect any other reserves required to be maintained by such member banks
by reason of any applicable regulatory change against (i) any category of
liability which includes deposits by reference to which the LIBOR is to be
determined or (ii) any category of extensions of credit or other assets related
to LIBOR.

3.16“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

3.17“Standard Rate” means, for any day, a rate per annum equal to Bank's
announced Prime Rate with applicable spread adjustment as determined by Bank in
its sole discretion to generally align the Prime Rate with the replaced index
plus the Margin, and each change in the Standard ate shall be effective on the
date any change in the Prime Rate is publicly announced as being effective.  

3.18“Term OFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

3.19“Unadusted Benchmark Replacement” means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment.

4.LOANS WITH INTEREST RATE SWAPS.  With respect to Loans evidenced by the Note
which now are or in the future become subject to an interest rate swap
agreement, the following provisions shall apply in lieu of Sections 2 and 3:

4.1Effect of Benchark Replacement Date

(a)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, if a Benchmark Replacement Date has occurred prior to
the Reference Time in respect of any determination of the Benchmark on any date,
the Benchmark Replacement will replace the then-current Benchmark for all
purposes hereunder or under any Loan Document in respect of such determination
on such date and all determinations on all subsequent dates, without any
amendment to, or further action or consent of any other party to, this Addendum.

(b)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, Bank will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of the Borrower.

(c)Notices; Standards for Decisions and Determinations.  Bank will promptly
notify the Borrower of (i) the occurrence of a Benchmark Replacement Date, (ii)
the implementation of any Benchmark Replacement, (iii) the effective date of any
Benchmark Replacement Conforming Changes, and (iv) the commencement or
conclusion of any Benchmark Unavailability Period. Any determination or decision
that may be made by Bank pursuant to this Section 4.1, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action or any selection, will be conclusive and binding
absent manifest error and may be made in Bank’s sole discretion and without
consent from the Borrower.

(d)Benchmark Unavailability Period.  Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the obligation of Bank to
make any advance or convert any loan based upon LIBOR shall cease, and Borrower
may revoke any request for such an advance or request for conversion to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, Borrower will be deemed to have converted any such request into a request
for an advance at or conversion to the Standard Rate.

4.2Definitons.

“Benchmark” means, initially, LIBOR; provided that if a Benchmark Replacement
Date has occurred with respect to LIBOR or the then-current Benchmark, then
“Benchmark” means the applicable Benchmark Replacement to the extent that such
Benchmark Replacement has become effective pursuant to clause (a) of Section
4.1.

“Benchmark Replacement” means, for any Interest Period, the sum of the successor
rate and spread adjustment that would apply for derivatives transactions
referencing the ISDA Definitions upon the occurrence of an index cessation date
with respect to the Benchmark for the applicable tenor; provided that if the
Benchmark Replacement would be less than zero, the Benchmark Replacement will be
deemed to be zero for the purposes of this Addendum.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Standard Rate” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest including, but not limited to, reset dates, compounding dates,
payment/settlement dates, and other administrative matters) that Bank decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Bank in a manner Bank
decides is reasonably necessary in connection with the administration of this
Addendum.

3

--------------------------------------------------------------------------------

 

“Benchmark Replacement Date” means the occurrence of an index cessation date (or
other effective date) with respect to the then-current Benchmark upon which the
then-current Benchmark for the applicable tenor would be replaced in derivatives
transactions referencing the ISDA Definitions.

“Benchmark Unavailability Period” means, if a Benchmark Replacement Date has
occurred with respect to the then-current Benchmark and solely to the extent
that the then-current Benchmark has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date occurs and (y) ending at the time that a Benchmark Replacement
has replaced the then-current Benchmark for all purposes hereunder or under any
Loan Document in accordance with Section 4.1.

“Business Day” means a day other than a Saturday, Sunday, legal holiday or any
other day when Bank is authorized or required by applicable law to be closed.

“Interest Period” means the period commencing on the date of the Note and ending
on the day that is immediately prior to the numerically corresponding day of
each subsequent month, quarter or such other period for interest rate
adjustments as set forth in Section 1.1 hereof; provided that: (a) any Interest
Period which would otherwise end on a day which is not a Business Day shall be
extended to the next succeeding Business Day; and  (b) any Interest Period which
begins on a day for which there is no numerically corresponding day in a
subsequent period, shall end on the last Business Day of each subsequent period.

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time.

“LIBOR” means the average rate quoted by Bloomberg Finance L.P., or any quoting
service or commonly available source utilized by Bank, on the determination date
for deposits in U. S. Dollars offered in the London interbank market for [one
month/three months] determined at approximately 11:00 am London time two (2)
Business Days prior to the commencement of the applicable Interest Period;
provided that if said rate as provided above would be less than zero percent
(0%), then LIBOR shall be deemed to be zero (0%).

“Loan Documents” means the Note, any loan agreement including any schedule
attached thereto, any security agreement, deed of trust, mortgage, security
deed,  assignment of leases and rents, guaranty agreement, security agreement,
all UCC Financing Statements, and all other documents, certificates, and
instruments executed in connection therewith, and all renewals, extensions,
modifications, substitutions, and restatements thereof and therefor.

“Reference Time” with respect to any determination of the Benchmark means (1) if
the Benchmark is LIBOR, 11:00 a.m. (London time) on the day that is two London
banking days preceding the date of such determination, and (2) if the Benchmark
is not LIBOR, the time determined by the issuer or its designee in accordance
with the Benchmark Replacement Conforming Changes.

“Standard Rate” means, for any day, a rate per annum equal to Bank's announced
Prime Rate with applicable spread adjustment as determined by Bank in its sole
discretion to generally align the Prime Rate with the replaced index plus the
Margin, and each change in the Standard Rate shall be effective on the date any
change in the Prime Rate is publicly announced as being effective.

This Addendum shall operate as a sealed instrument.

 

 

 

 

 

 

The Goldfield Corporation, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Barry Forbes

 

By:

 

/s/ Stephen R. Wherry

 

 

 

 

 

Print

Name:

Barry Forbes

 

 

 

Stephen R. Wherry, Senior Vice President

 

4